                            Case 4:18-cv-00524-HSG Document 88 Filed 12/17/18 Page 1 of 2



                    1   WYOMING ATTORNEY GENERAL’S OFFICE
                        ERIK E. PETERSEN, WSB No. 7-5608 (admitted pro hac vice)
                    2   MICHAEL M. ROBINSON, WSB No. 6-2658 (admitted pro hac vice)
                        Senior Assistant Attorneys General
                    3   2320 Capitol Avenue
                        Cheyenne, WY 82002
                    4   Telephone: (307) 777-6946
                        Facsimile: (307) 777-3542
                    5   erik.petersen@wyo.gov
                        mike.robinson@wyo.gov
                    6
                        DOWNEY BRAND LLP
                    7   CHRISTIAN L. MARSH (Bar No. 209442)
                        DONALD E. SOBELMAN (Bar No. 184028)
                    8   CHRISTOPHER RENDALL-JACKSON (Bar No. 288933)
                        455 Market Street, Suite 1500
                    9   San Francisco, CA 94105
                        Telephone: (415) 848-4800
                   10   Facsimile: (415) 848-4801
                        cmarsh@downeybrand.com
                   11   dsobelman@downeybrand.com
                        crendall-jackson@downeybrand.com
                   12
                        Attorneys for THE STATE OF WYOMING
DOWNEY BRAND LLP




                   13
                   14                            IN THE UNITED STATES DISTRICT COURT

                   15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                   16
                   17   STATE OF CALIFORNIA, et al.,                            Case No. 4:18-cv-00521-HSG (related)

                   18                Plaintiffs,                                Case No. 4:18-cv-00524-HSG (related)

                   19                v.
                                                                                NOTICE OF ATTORNEY APPEARANCE
                   20   U.S. BUREAU OF LAND
                        MANAGEMENT, et al.,
                   21
                                     Defendants.                                Judge Assigned: Hon. Haywood S. Gilliam, Jr.
                   22
                                                                                Action Filed:       January 24, 2018
                   23   SIERRA CLUB, et al.,

                   24                Plaintiffs,

                   25                v.

                   26   RYAN ZINKE, et al.,

                   27                Defendants.

                   28
                        1529097.1

                                                            NOTICE OF ATTORNEY APPEARANCE
                                          Case No. 4:18-cv-00521-HSG (related) and Case No. 4:18-cv-00524-HSG (related)
                            Case 4:18-cv-00524-HSG Document 88 Filed 12/17/18 Page 2 of 2



                    1               Please enter the appearance of Donald E. Sobelman as an additional attorney of record for
                    2   Intervenor-Defendant THE STATE OF WYOMING.
                    3               Relevant contact information is as follows:
                    4                      Donald E. Sobelman (Bar No. 184028)
                                           DOWNEY BRAND LLP
                    5                      455 Market Street, Suite 1500
                                           San Francisco, CA 94105
                    6                      Telephone:    (415) 848-4800
                                           Facsimile:    (415) 848-4801
                    7                      Email:        dsobelman@downeybrand.com
                    8
                        Respectfully submitted,
                    9
                        DATED: December 17, 2018                              DOWNEY BRAND LLP
                   10
                   11
                                                                              By: /s/ Donald E. Sobelman
                   12                                                            Donald E. Sobelman
DOWNEY BRAND LLP




                                                                                 Attorneys for THE STATE OF WYOMING
                   13
                   14

                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        1529097.1                                                  1
                                                                NOTICE OF ATTORNEY APPEARANCE
                                              Case No. 4:18-cv-00521-HSG (related) and Case No. 4:18-cv-00524-HSG (related)
